                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

WILLIAM D. MCCARTHY,               )
                                   )
          Plaintiff,               )
                                   )
                                       C.A. No. 19-11533-WGY
          v.                       )
                                   )
PETER KOUTOUJIAN, et al.,          )
                                   )
          Defendants.              )


                               ORDER

                         October 21, 2019

YOUNG, D.J.

     For the reasons stated below, the Court dismisses this

action without prejudice for failure to pay the filing fee.

     On July 12, 2019, pro se plaintiff William D. McCarthy

filed a civil complaint and a motion for leave to proceed in

forma pauperis.   In a July 19, 2019 order (ECF No. 4), the Court

denied the motion for leave to proceed in forma pauperis without

prejudice because McCarthy had not filed the six-month prison

account statement required under 28 U.S.C. § 1915(a)(2).   The

Court also ordered McCarthy to pay the filing fee or file a

renewed motion for leave to proceed in forma pauperis with a

six-month prison account statement, and the Court warned him

that failure to comply with the order within 21 days could

result in dismissal of the case.
     The copy of the July 19, 2019 order sent to McCarthy was

returned to the Clerk on July 31, 2019.   Because McCarthy failed

to provide the Court with a current address at which service

could be made, the July 19, 2019 order, to which McCarthy never

responded, is deemed delivered and properly served.    See Local

Rule 83.5.5(h) (D. Mass.).   The Court has not received any

filings or correspondence from McCarthy since he commenced this

action.

     Accordingly, the Court orders that this action be DISMISSED

WITHOUT PREJUDICE for failure to pay the filing fee.    No filing

fee shall be assessed.



     SO ORDERED.

                              /s/ William G. Young
                             WILLIAM G. YOUNG
                             UNITED STATES DISTRICT JUDGE




                                 2
